Dorsey, C. J.,
delivered the opinion of this court.
The decree of this court, (on the former trial of this case,) bearing date on the 20th day of February 1846, on all questions decided by it, was obligatory on the county court, in its proceedings subsequently had, and, in conforming to such decree, no error can be imputed to it, when its proceedings are reviewed on the second appeal to this court. After a careful examination and consideration of all the facts and circumstances in the cause, this court have caused the auditor of the court of chancery to state an account, according to its views, of what Mong ought to have been charged and credited with under the proceedings of the county court, from which the present appeal has been taken. We have differed with it as to the mode in which interest is to be calculated, and enhanced the amount of some of the credits, and added some new items thereto, and rejected some of the debits adopted by the county-court, all which will fully appear by the respective auditor’s statements, confirmed by this and that court. An uniform rent has been charged to Mong, during the time it has been satisfactorily proved that he received the same or occupied the land in dispute, irrespective of his improvements, and consequently he has been allowed no interest on his expenditures for improvements, which expenditures have been allowed to him, according to the express directions of the former decree of this court, which is conclusive upon us. The charge for wood against Mong is wholly rejected, there being no evidence that he ever sold or improperly disposed of it, and, as he believed himself the rightful owner of the land, it is not to be assumed, without clear proof, that he has wantonly or wilfully wasted or destroyed it, no such proof is disclosed by the record.
This court will sign a decree, reversing the decree of the county court, with costs, and ratifying and confirming the statement made by the auditor, in pursuance to its directions, and decreeing, that out of the proceeds of sale, now or hereafter to be in the hands of the trustees, there be paid to the complainants the sum of $1775.68, being the principal and interest of the mortgage debt due to them, up to the 13th day of September 1845. The sum of $1334.85, shall be forth*247with paid by the said trustees to the appellees, and be deducted from the said mortgage debt and interest, as a payment made on the 13th of September 1845, and the balance of said mortgage debt, amounting to the sum of $440.73, shall be paid by said trustees to the appellees, with interest thereon, until the said trustees may have received, or shall receive, as the case may be, a sufficiency of the amount of sales for the payment thereof, and this cause will, by the decree of this court, be remanded to the county court, that the principles of this decree may be carried into effect, and that such further proceedings may be had therein, as the nature of the case may require.
decree reversed and cause remanded.